        Case 2:18-cr-00025-RFB-CWH Document 56 Filed 10/27/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_lazo@fd.org

 7   Attorney for Brandon Patrick Hanson

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:18-CR-025-RFB-CWH

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                    (First Request)
14   BRANDON PATRICK HANSON,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Allison Reese, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and Raquel
20   Lazo, Assistant Federal Public Defender, counsel for Brandon Patrick Hanson, that the
21   Revocation Hearing currently scheduled on October 29, 2020 at 11:00 am, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than ninety (90) days.
23          This Stipulation is entered into for the following reasons:
24          1.      The new law violation alleged in the petition is still pending in state court. The
25   resolution of the state case will impact the manner in which the parties resolve the petition and
26   proceed at the revocation hearing in this case.
       Case 2:18-cr-00025-RFB-CWH Document 56 Filed 10/27/20 Page 2 of 3




 1        2.     The defendant is in custody and agrees with the need for the continuance.
 2        3.     The parties agree to the continuance.
 3        This is the first request for a continuance of the revocation hearing.
 4        DATED this 20th day of October, 2020.
 5
 6   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 7
 8      /s/ Raquel Lazo                                /s/ Allison Reese
     By_____________________________                By_____________________________
 9   RAQUEL LAZO                                    ALLISON REESE
     Assistant Federal Public Defender              Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
        Case 2:18-cr-00025-RFB-CWH Document 56 Filed 10/27/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:18-CR-025-RFB-CWH
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     BRANDON PATRICK HANSON,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                           January 29, 2021 at
     Thursday, October 29, 2020 at 11:00 a.m., be vacated and continued to ________________

12                11 00 __.m.;
     the hour of ___:___ a     or to a time and date convenient to the court.

13                     27thday of October, 2020.
            DATED this ___

14
15
                                                 RICHARD F. BOULWARE, II
16
                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
